                     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 1 of 20




From:                               LIVSHIZ, David
Sent:                               Tuesday, August 13, 2019 3:48 PM
To:                                 'Melius, Niels J'
Cc:                                 'Christopher.Stecher@kyl.com'; TAN, Amy; 'bsimon@wc.com'; 'jpitt@wc.com';
                                    'Wohlgemuth, Stephen'; DiCanio, Jack P; Casey, William J; HARKNESS, Timothy (TXH)
Subject:                            RE: Ex Parte Application of Palantir Technologies Inc., Case No. 3:18-mc-80132-JSC
Attachments:                        2019-08-13 DRAFT Protective Order.docx



Dear Niels,

Thank you for your email. While we normally try to provide courtesy extensions to accommodate counsel’s scheduling
conflicts, Palantir cannot consent to adjourning the status conference by nearly a month. Palantir’s application has
already been delayed by almost a year—a delay caused in substantial part by your refusal to accept service of the
complaint in the German litigation notwithstanding that Mr. Abramowitz was well aware of the German litigation (and,
indeed, had a translated copy of the complaint). Moreover, not only did Skadden and Williams & Connolly refuse to
accept service, they instructed Mr. Abramowitz’s German counsel to do likewise. In light of the resulting delay, we are
not in a position to agree to a further delay of the proceedings.

Turning to a different subject, we had previously proposed that the parties meet and confer concerning the scope of the
discovery sought by the Applicant. Mr. Abramowitz previously declined to do so. As Mr. Abramowitz’s motion for an
anti-suit injunction has now been denied, please let us know if Mr. Abramowitz is available to meet and confer
concerning the scope of discovery sought by the Applicant and the form of confidentiality agreement. To assist us in our
discussion, I attach the Northern District of California model stipulated protective order for patent cases which we can
use as a jumping off point.

Kind regards,
David


David Y. Livshiz
Counsel

Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
31st Floor
New York, New York 10022
T +1 212 284 4979
M +1 646 886 0001
F +1 646 521 5779
david.livshiz@freshfields.com
www.freshfields.com


          From: Melius, Niels J [mailto:Niels.Melius@skadden.com]
          Sent: Tuesday, August 13, 2019 1:35 PM
          To: LIVSHIZ, David
          Cc: 'Christopher.Stecher@kyl.com'; TAN, Amy; 'bsimon@wc.com'; 'jpitt@wc.com'; 'Wohlgemuth, Stephen';
          DiCanio, Jack P; Casey, William J
          Subject: RE: Ex Parte Application of Palantir Technologies Inc., Case No. 3:18-mc-80132-JSC

          Hi David,

          Following up on the below. Could you please let us know if you are available on 9/26 for the status conference?
                                                             1
                Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 2 of 20


       Regards,
       Niels

       From: Melius, Niels J (PAL)
       Sent: Friday, August 09, 2019 6:10 PM
       To: 'David.LIVSHIZ@freshfields.com'
       Cc: Christopher.Stecher@kyl.com; Amy.TAN@freshfields.com; bsimon@wc.com; jpitt@wc.com; Wohlgemuth,
       Stephen; DiCanio, Jack P (PAL); Casey, William J (PAL)
       Subject: Ex Parte Application of Palantir Technologies Inc., Case No. 3:18-mc-80132-JSC

       David,

       As you know, a status conference was scheduled for 8/29 in Ex Parte Application of Palantir Technologies Inc.,
       Case No. 3:18-mc-80132-JSC. Respondent's counsel are unavailable on 8/29. Judge Corley's calendar clerk, Ms.
       Means, provided alternative available dates earlier today: 9/12 and 9/26. The 9/12 option conflicts with the
       hearing on Palantir's motion to seal in the California state court action. Given the alternatives provided by the
       calendar clerk, Respondent's counsel are available on 9/26. The clerk indicated that the parties may file a
       stipulation and proposed order to continue the status conference to 9/26, if you agree. Please let us know if you
       are amenable to such a stipulation. Thank you.

       Regards,
       Niels

       Niels J. Melius
       Associate
       Skadden, Arps, Slate, Meagher & Flom LLP
       525 University Avenue | Palo Alto | California | 94301-1908
       T: 650.470.4640 | F: 650.798.6519
       niels.melius@skadden.com


        Skadden


       ------------------------------------------------------------------------------
       This email (and any attachments thereto) is intended only for use by the addressee(s) named herein and may
       contain legally privileged and/or confidential information. If you are not the intended recipient of this email, you are
       hereby notified that any dissemination, distribution or copying of this email (and any attachments thereto) is
       strictly prohibited. If you receive this email in error please immediately notify me at (212) 735-3000 and
       permanently delete the original email (and any copy of any email) and any printout thereof.

       Further information about the firm, a list of the Partners and their professional qualifications will be provided upon
       request.

       ==============================================================================



(171026:0001)




                                                              2
Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 3 of 20



CHRISTOPHER A. STECHER, CASB No. 215329
christopher.stecher@kyl.com
KEESAL, YOUNG & LOGAN
A Professional Corporation
450 Pacific Avenue
San Francisco, California 94133
Telephone:       (415) 398-6000
Facsimile:       (415) 981-0136

TIMOTHY P. HARKNESS (pro hac vice to be filed)
timothy.harkness@freshfields.com
DAVID Y. LIVSHIZ (pro hac vice)
david.livshiz@freshfields.com
AMY TAN (pro hac vice)
amy.tan@freshfields.com
FRESHFIELDS BRUCKHAUS DERINGER US LLP
601 Lexington Avenue, 31st Floor
New York, New York 10022
Telephone:      (212) 277-4000
Facsimile:      (212) 277-4001

Attorneys for Applicant Palantir Technologies, Inc.


                                   UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF CALIFORNIA



                                         )               Case No.: 3:18-mc-80132-JSC
                                         )
                                         )               JOINT STIPULATED PROTECTIVE ORDER
                                         )
IN RE : EX PARTE APPLICATION OF PALANTIR )               Date:      [DATE]
TECHNOLOGIES, INC. FOR AN ORDER          )               Judge:     Hon. Jacqueline Scott Corley
PURSUANT TO 28 U.S.C. § 1782 TO OBTAIN   )                          (Courtroom F)
DISCOVERY FOR USE IN FOREIGN             )
PROCEEDINGS                              )
                                         )
                                         )
                                         )
                                         )

                Applicant Palantir Technologies Inc. (Palantir) and Marc L. Abramowitz

(Abramowitz) respectfully submit this Joint Stipulated Protective Order in the above-captioned

matter (the Action). Palantir and Abramowitz are collectively referred to as the Parties. Through

the Action, Palantir seeks discovery for use in Palantir Technologies, Inc. v. Marc L.

Abramowitz, pending in the Regional Court of Munich, Federal Republic of Germany (file no. 21

O 11054/18) (the German Proceeding), together with the Action, the Litigations.



                                                                                               1
      Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 4 of 20




 1       1.         PURPOSES AND LIMITATIONS

 2            Disclosure and discovery activity in this Action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public

 4   disclosure and from use for any purpose other than prosecuting the Litigations may be
     warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the
 5
     following Stipulated Protective Order. The parties acknowledge that this Order does not
 6
     confer blanket protections on all disclosures or responses to discovery and that the protection
 7
     it affords from public disclosure and use extends only to the limited information or items that
 8
     are entitled to confidential treatment under the applicable legal principles. The parties further
 9
     acknowledge, as set forth in Section 14.4, below, that this Stipulated Protective Order does
10
     not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth
11
     the procedures that must be followed and the standards that will be applied when a party
12
     seeks permission from the court to file material under seal.
13
         2.         DEFINITIONS
14
              2.1     Challenging Party: a Party or Non-Party that challenges the designation of
15
     information or items under this Order.
16
              2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
17
     generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
18
     of Civil Procedure 26(c).
19
              2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
20
     well as their support staff).
21
              2.4     Designating Party: a Party or Non-Party that designates information or items that
22
     it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
23
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
24
              2.5     Disclosure or Discovery Material: all items or information, regardless of the
25
     medium or manner in which it is generated, stored, or maintained (including, among other things,
26
     testimony, transcripts, and tangible things), that are produced or generated in disclosures or
27
     responses to discovery in this matter.
28

                                                                                                     2
      Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 5 of 20




 1           2.6       Expert: a person with specialized knowledge or experience in a matter pertinent

 2   to the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness

 3   or as a consultant in the Litigations, (2) is not a past or current employee of a Party or of a Party’s

 4   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party

 5   or of a Party’s competitor.

 6           2.7       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

 7   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

 8   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

 9   less restrictive means.

10           2.8       House Counsel: attorneys who are employees of a party to this Action who are

11   engaged in work on the Litigations. House Counsel does not include Outside Counsel of Record

12   or any other outside counsel.

13           2.9       Non-Party: any natural person, partnership, corporation, association, or other

14   legal entity not named as a Party to the Litigations.

15           2.10      Outside Counsel of Record: attorneys who are not employees of a party to this

16   Action but are retained to represent or advise a party in the Litigations and have appeared in this

17   Action or in the German Proceeding on behalf of that party or are affiliated with a law firm which

18   has appeared on behalf of that party.

19           2.11      Party: any party to this Action, including all of its officers, directors, employees,

20   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

21           2.12      Producing Party: a Party or Non-Party that produces Disclosure or Discovery

22   Material in this Action.

23           2.13      Professional Vendors: persons or entities that provide litigation support services

24   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

25   organizing, storing, or retrieving data in any form or medium) and their employees and

26   subcontractors.

27           2.14      Protected Material: any Disclosure or Discovery Material that is designated as

28

                                                                                                          3
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 6 of 20




 1   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 2            2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 3   Producing Party.

 4
         3.         SCOPE
 5
              The protections conferred by this Stipulation and Order cover not only Protected Material
 6
     (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
 7
     all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
 8
     conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
 9
     However, the protections conferred by this Stipulation and Order do not cover the following
10
     information: (a) any information that is in the public domain at the time of disclosure to a
11
     Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
12
     a result of publication not involving a violation of this Order, including becoming part of the
13
     public record through trial or otherwise; and (b) any information known to the Receiving Party
14
     prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
15
     obtained the information lawfully and under no obligation of confidentiality to the Designating
16
     Party.
17
         4.         DURATION
18
              Even after final disposition of this Action, the confidentiality obligations imposed by this
19
     Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
20
     otherwise directs. Final disposition shall be deemed to be final judgment in the German
21
     Proceeding or in this Action, whichever comes last, after the completion and exhaustion of all
22
     appeals, rehearings, remands, or reviews of the Litigations, including the time limits for filing
23
     any motions or applications for extension of time pursuant to applicable law.
24
         5.         DESIGNATING PROTECTED MATERIAL
25
              5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
26
     or Non-Party that designates information or items for protection under this Order must take care
27
     to limit any such designation to specific material that qualifies under the appropriate standards.
28

                                                                                                        4
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 7 of 20




 1   To the extent it is practical to do so, the Designating Party must designate for protection only

 2   those parts of material, documents, items, or oral or written communications that qualify – so that

 3   other portions of the material, documents, items, or communications for which protection is not

 4   warranted are not swept unjustifiably within the ambit of this Order.

 5           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 6   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 7   unnecessarily encumber or retard the case development process or to impose unnecessary

 8   expenses and burdens on other parties) expose the Designating Party to sanctions.

 9           If it comes to a Designating Party’s attention that information or items that it designated

10   for protection do not qualify for protection at all or do not qualify for the level of protection

11   initially asserted, that Designating Party must promptly notify all other parties that it is

12   withdrawing the mistaken designation.

13           5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

14   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

15   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

16   designated before the material is disclosed or produced.

17           Designation in conformity with this Order requires:

18           (a) for information in documentary form (e.g., paper or electronic documents, but

19           excluding transcripts of depositions or other pretrial or trial proceedings), that the

20           Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

21           ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only a

22           portion or portions of the material on a page qualifies for protection, the Producing Party

23           also must clearly identify the protected portion(s) (e.g., by making appropriate markings

24           in the margins) and must specify, for each portion, the level of protection being asserted.

25           A Party or Non-Party that makes original documents or materials available for inspection

26           need not designate them for protection until after the inspecting Party has indicated

27           which material it would like copied and produced. During the inspection and before the

28

                                                                                                       5
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 8 of 20




 1        designation, all of the material made available for inspection shall be deemed “HIGHLY

 2        CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has

 3        identified the documents it wants copied and produced, the Producing Party must

 4        determine which documents, or portions thereof, qualify for protection under this Order.

 5        Then, before producing the specified documents, the Producing Party must affix the

 6        appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 7        ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material. If only a

 8        portion or portions of the material on a page qualifies for protection, the Producing Party

 9        also must clearly identify the protected portion(s) (e.g., by making appropriate markings

10        in the margins) and must specify, for each portion, the level of protection being asserted.

11        (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

12        Designating Party identify on the record, before the close of the deposition, hearing, or

13        other proceeding, all protected testimony and specify the level of protection being

14        asserted. When it is impractical to identify separately each portion of testimony that is

15        entitled to protection and it appears that substantial portions of the testimony may qualify

16        for protection, the Designating Party may invoke on the record (before the deposition,

17        hearing, or other proceeding is concluded) a right to have up to 21 days to identify the

18        specific portions of the testimony as to which protection is sought and to specify the level

19        of protection being asserted. Only those portions of the testimony that are appropriately

20        designated for protection within the 21 days shall be covered by the provisions of this

21        Stipulated Protective Order. Alternatively, a Designating Party may specify, at the

22        deposition or up to 21 days afterwards if that period is properly invoked, that the entire

23        transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

24        ATTORNEYS’ EYES ONLY.”

25        Parties shall give the other parties notice if they reasonably expect a deposition, hearing

26        or other proceeding to include Protected Material so that the other parties can ensure that

27        only authorized individuals who have signed the “Acknowledgment and Agreement to

28

                                                                                                        6
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 9 of 20




 1            Be Bound” (Exhibit A) are present at those proceedings. The use of a document as an

 2            exhibit at a deposition shall not in any way affect its designation as “CONFIDENTIAL”

 3            or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 4            Transcripts containing Protected Material shall have an obvious legend on the title page

 5            that the transcript contains Protected Material, and the title page shall be followed by a

 6            list of all pages (including line numbers as appropriate) that have been designated as

 7            Protected Material and the level of protection being asserted by the Designating Party.

 8            The Designating Party shall inform the court reporter of these requirements. Any

 9            transcript that is prepared before the expiration of a 21-day period for designation shall

10            be treated during that period as if it had been designated “HIGHLY CONFIDENTIAL –

11            ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After the

12            expiration of that period, the transcript shall be treated only as actually designated.

13            (c) for information produced in some form other than documentary and for any other

14            tangible items, that the Producing Party affix in a prominent place on the exterior of the

15            container or containers in which the information or item is stored the legend

16            “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

17            If only a portion or portions of the information or item warrant protection, the Producing

18            Party, to the extent practicable, shall identify the protected portion(s) and specify the

19            level of protection being asserted.

20            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

21   designate qualified information or items does not, standing alone, waive the Designating Party’s

22   right to secure protection under this Order for such material. Upon timely correction of a

23   designation, the Receiving Party must make reasonable efforts to assure that the material is

24   treated in accordance with the provisions of this Order.

25       6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS

26            6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

27   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

28

                                                                                                           7
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 10 of 20




 1   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 2   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

 3   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 4   original designation is disclosed.

 5           6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution

 6   process by providing written notice of each designation it is challenging and describing the basis

 7   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

 8   notice must recite that the challenge to confidentiality is being made in accordance with this

 9   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

10   good faith and must begin the process by conferring directly (in voice to voice dialogue; other

11   forms of communication are not sufficient) within 14 days of the date of service of notice. In

12   conferring, the Challenging Party must explain the basis for its belief that the confidentiality

13   designation was not proper and must give the Designating Party an opportunity to review the

14   designated material, to reconsider the circumstances, and, if no change in designation is offered,

15   to explain the basis for the chosen designation. A Challenging Party may proceed to the next

16   stage of the challenge process only if it has engaged in this meet and confer process first or

17   establishes that the Designating Party is unwilling to participate in the meet and confer process in

18   a timely manner.

19           6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court

20   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

21   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days

22   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

23   process will not resolve their dispute, whichever is earlier. Each such motion must be

24   accompanied by a competent declaration affirming that the movant has complied with the meet

25   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to

26   make such a motion including the required declaration within 21 days (or 14 days, if applicable)

27   shall automatically waive the confidentiality designation for each challenged designation. In

28

                                                                                                            8
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 11 of 20




 1   addition, the Challenging Party may file a motion challenging a confidentiality designation at any

 2   time if there is good cause for doing so, including a challenge to the designation of a deposition

 3   transcript or any portions thereof. Any motion brought pursuant to this provision must be

 4   accompanied by a competent declaration affirming that the movant has complied with the meet

 5   and confer requirements imposed by the preceding paragraph.

 6            The burden of persuasion in any such challenge proceeding shall be on the Designating

 7   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

 8   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

 9   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

10   file a motion to retain confidentiality as described above, all parties shall continue to afford the

11   material in question the level of protection to which it is entitled under the Producing Party’s

12   designation until the court rules on the challenge.

13       7.         ACCESS TO AND USE OF PROTECTED MATERIAL

14            7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

15   or produced by another Party or by a Non-Party in connection with this case only for prosecuting,

16   defending, or attempting to settle the Litigations. Such Protected Material may be disclosed only

17   to the categories of persons and under the conditions described in this Order. When the

18   Litigations have been terminated, a Receiving Party must comply with the provisions of section

19   13 below (FINAL DISPOSITION).

20            Protected Material must be stored and maintained by a Receiving Party at a location and

21   in a secure manner that ensures that access is limited to the persons authorized under this Order.

22            7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

23   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

24   disclose any information or item designated “CONFIDENTIAL” only to:

25                    (a) the Receiving Party’s Outside Counsel of Record in the Litigations, as well as

26   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

27   information for the Litigations and who have signed the “Acknowledgment and Agreement to Be

28

                                                                                                            9
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 12 of 20




 1   Bound” that is attached hereto as Exhibit A;

 2                   (b) the officers, directors, and employees (including House Counsel) of the

 3   Receiving Party to whom disclosure is reasonably necessary for this Application or the German

 4   Proceeding and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

 5   A);

 6                   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure

 7   is reasonably necessary for this Application or the German Proceeding and who have signed the

 8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 9                   (d) the court and its personnel;

10                   (e) court reporters and their staff, professional jury or trial consultants, and

11   Professional Vendors to whom disclosure is reasonably necessary for this Application or the

12   German Proceeding and who have signed the “Acknowledgment and Agreement to Be Bound”

13   (Exhibit A);

14                   (f) during their depositions, witnesses in the Litigations to whom disclosure is

15   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

16   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

17   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

18   separately bound by the court reporter and may not be disclosed to anyone except as permitted

19   under this Stipulated Protective Order.

20                   (g) the author or recipient of a document containing the information or a

21   custodian or other person who otherwise possessed or knew the information.

22           7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

23   Information or Items. Unless otherwise ordered by the court or permitted in writing by the

24   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

26                   (a) the Receiving Party’s Outside Counsel of Record in the Litigations, as well as

27   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

28

                                                                                                        10
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 13 of 20




 1   information for the Litigations and who have signed the “Acknowledgment and Agreement to Be

 2   Bound” that is attached hereto as Exhibit A;

 3                   (b) House Counsel of the Receiving Party (1) who has no involvement in

 4   competitive decision-making, (2) to whom disclosure is reasonably necessary for the Litigations,

 5   (3) who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (4) as

 6   to whom the procedures set forth in paragraph 7.4(a)(1), below, have been followed;

 7                   (c) Experts of the Receiving Party (1) to whom disclosure is reasonably

 8   necessary for the Litigations, (2) who have signed the “Acknowledgment and Agreement to Be

 9   Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below,

10   have been followed;

11                   (d) the court and its personnel;

12                   (e) court reporters and their staff, professional jury or trial consultants, and

13   Professional Vendors to whom disclosure is reasonably necessary for the Litigations and who

14   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

15                   (f) the author or recipient of a document containing the information or a

16   custodian or other person who otherwise possessed or knew the information.

17           7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY

18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to House Counsel or

19   Experts.

20                   (a)(1) Unless otherwise ordered by the court or agreed to in writing by the

21   Designating Party, a Party that seeks to disclose to House Counsel any information or item that

22   has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to

23   paragraph 7.3(b) first must make a written request to the Designating Party that (1) sets forth the

24   full name of the House Counsel and the city and state of his or her residence, and (2) describes

25   the House Counsel’s current and reasonably foreseeable future primary job duties and

26   responsibilities in sufficient detail to determine if House Counsel is involved, or may become

27   involved, in any competitive decision-making.

28

                                                                                                        11
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 14 of 20




 1                       (a)(2) Unless otherwise ordered by the court or agreed to in writing by the

 2   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any

 3   information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

 4   EYES ONLY” pursuant to paragraph 7.3(c) first must make a written request to the Designating

 5   Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’

 6   EYES ONLY” information that the Receiving Party seeks permission to disclose to the Expert,

 7   (2) sets forth the full name of the Expert and the city and state of his or her primary residence, (3)

 8   attaches a copy of the Expert’s current resume, (4) identifies the Expert’s current employer(s), (5)

 9   identifies each person or entity from whom the Expert has received compensation or funding for

10   work in his or her areas of expertise or to whom the expert has provided professional services,
                                                                                                                 1
11   including in connection with a litigation, at any time during the preceding five years, and (6)

12   identifies (by name and number of the case, filing date, and location of court) any litigation in

13   connection with which the Expert has offered expert testimony, including through a declaration,

14   report, or testimony at a deposition or trial, during the preceding five years.

15                       (b) A Party that makes a request and provides the information specified in the

16   preceding respective paragraphs may disclose the subject Protected Material to the identified

17   House Counsel or Expert unless, within 14 days of delivering the request, the Party receives a

18   written objection from the Designating Party. Any such objection must set forth in detail the

19   grounds on which it is based.

20                       (c) A Party that receives a timely written objection must meet and confer with

21   the Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

22   agreement within seven days of the written objection. If no agreement is reached, the Party

23   seeking to make the disclosure to House Counsel or the Expert may file a motion as provided in

24   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) seeking

25

26   1
      If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the Expert
     should provide whatever information the Expert believes can be disclosed without violating any confidentiality
27   agreements, and the Party seeking to disclose to the Expert shall be available to meet and confer with the Designating
     Party regarding any such engagement.
28

                                                                                                                              12
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 15 of 20




 1   permission from the court to do so. Any such motion must describe the circumstances with

 2   specificity, set forth in detail the reasons why the disclosure to House Counsel or the Expert is

 3   reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any

 4   additional means that could be used to reduce that risk. In addition, any such motion must be

 5   accompanied by a competent declaration describing the parties’ efforts to resolve the matter by

 6   agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth

 7   the reasons advanced by the Designating Party for its refusal to approve the disclosure.

 8           In any such proceeding, the Party opposing disclosure to House Counsel or the Expert

 9   shall bear the burden of proving that the risk of harm that the disclosure would entail (under the

10   safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material to

11   its House Counsel or Expert.

12           8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

13   OTHER LITIGATION

14           If a Party is served with a subpoena or a court order issued in other litigation that

15   compels disclosure of any information or items designated in this Action as “CONFIDENTIAL”

16   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

17                    (a)     promptly notify in writing the Designating Party. Such notification shall

18   include a copy of the subpoena or court order;

19                    (b)     promptly notify in writing the party who caused the subpoena or order to

20   issue in the other litigation that some or all of the material covered by the subpoena or order is

21   subject to this Protective Order. Such notification shall include a copy of this Stipulated

22   Protective Order; and

23                    (c)     cooperate with respect to all reasonable procedures sought to be pursued

24   by the Designating Party whose Protected Material may be affected.

25           If the Designating Party timely seeks a protective order, the Party served with the

26   subpoena or court order shall not produce any information designated in this Action as

27   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

28

                                                                                                          13
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 16 of 20




 1   determination by the court from which the subpoena or order issued, unless the Party has

 2   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

 3   expense of seeking protection in that court of its confidential material – and nothing in these

 4   provisions should be construed as authorizing or encouraging a Receiving Party in this Action to

 5   disobey a lawful directive from another court.

 6       9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 7   LITIGATION

 8                   (a)      The terms of this Order are applicable to information produced by a

 9   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

10   – ATTORNEYS’ EYES ONLY”. Such information produced by Non-Parties in connection with

11   this Action is protected by the remedies and relief provided by this Order. Nothing in these

12   provisions should be construed as prohibiting a Non-Party from seeking additional protections.

13                   (b)      In the event that a Party is required, by a valid discovery request, to

14   produce a Non-Party’s confidential information in its possession, and the Party is subject to an

15   agreement with the Non-Party not to produce the Non-Party’s confidential information, then the

16   Party shall:

17                   1.       promptly notify in writing the Requesting Party and the Non-Party that

18   some or all of the information requested is subject to a confidentiality agreement with a Non-

19   Party;

20                   2.       promptly provide the Non-Party with a copy of the Stipulated Protective

21   Order in this Action, the relevant discovery request(s), and a reasonably specific description of

22   the information requested; and

23                   3.       make the information requested available for inspection by the Non-

24   Party.

25                   (c)      If the Non-Party fails to object or seek a protective order from this court

26   within 14 days of receiving the notice and accompanying information, the Receiving Party may

27   produce the Non-Party’s confidential information responsive to the discovery request. If the Non-

28

                                                                                                         14
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 17 of 20




 1   Party timely seeks a protective order, the Receiving Party shall not produce any information in its

 2   possession or control that is subject to the confidentiality agreement with the Non-Party before a
                                       2
 3   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

 4   burden and expense of seeking protection in this court of its Protected Material.

 5        10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 6                       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

 7   Protected Material to any person or in any circumstance not authorized under this Stipulated

 8   Protective Order, the Receiving Party must immediately (a) notify in writing the Designating

 9   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

10   the Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

11   made of all the terms of this Order, and (d) request such person or persons to execute the

12   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

13        11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

14   MATERIAL

15                       When a Producing Party gives notice to Receiving Parties that certain

16   inadvertently produced material is subject to a claim of privilege or other protection, the

17   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure

18   26(b)(5)(B). This provision is not intended to modify whatever procedure may be established in

19   an e-discovery order that provides for production without prior privilege review. Pursuant to

20   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect

21   of disclosure of a communication or information covered by the attorney-client privilege or work

22   product protection, the parties may incorporate their agreement in the stipulated protective order

23   submitted to the court.

24        12.       MISCELLANEOUS

25              12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to

26
     2
27    The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-Party
     and to afford the Non-Party an opportunity to protect its confidentiality interests in this court.
28

                                                                                                                              15
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 18 of 20




 1   seek its modification by the court in the future.

 2             12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective

 3   Order no Party waives any right it otherwise would have to object to disclosing or producing any

 4   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

 5   no Party waives any right to object on any ground to use in evidence of any of the material

 6   covered by this Protective Order.

 7             12.3   Filing Protected Material. Without written permission from the Designating

 8   Party or a court order secured after appropriate notice to all interested persons, a Party may not

 9   file in the public record in this Action any Protected Material. A Party that seeks to file under seal

10   any Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be

11   filed under seal pursuant to a court order authorizing the sealing of the specific Protected Material

12   at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request

13   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or

14   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected

15   Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the

16   Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule

17   79-5(e)(2) unless otherwise instructed by the court.

18       13.      FINAL DISPOSITION

19                Within 60 days after the final disposition of the Litigations, as defined in paragraph

20   4, each Receiving Party must return all Protected Material to the Producing Party or destroy such

21   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

22   compilations, summaries, and any other format reproducing or capturing any of the Protected

23   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

24   submit a written certification to the Producing Party (and, if not the same person or entity, to the

25   Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all

26   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

27   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

28

                                                                                                          16
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 19 of 20




 1   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

 2   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

 3   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

 4   product, and consultant and expert work product, even if such materials contain Protected

 5   Material. Any such archival copies that contain or constitute Protected Material remain subject to

 6   this Protective Order as set forth in Section 4 (DURATION).

 7           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 8
     DATED: ________________________ _____________________________________
 9                                          Attorneys for Plaintiff
10
     DATED: ________________________ _____________________________________
11                                          Attorneys for Defendant
12   PURSUANT TO STIPULATION, IT IS SO ORDERED.
13
     DATED: ________________________ _____________________________________
14
                                            [Name of Judge]
15                                          United States District/Magistrate Judge

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                        17
     Case 3:18-mc-80132-JSC Document 53-4 Filed 09/19/19 Page 20 of 20




 1                                              EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                   I,   _____________________________           [print   or   type   full   name],    of

 4   _________________ [print or type full address], declare under penalty of perjury that I have read

 5   in its entirety and understand the Stipulated Protective Order that was issued by the United States

 6   District Court for the Northern District of California on [date] in the case of Ex Parte Application

 7   of Palantir Technologies, Inc. for an Order Pursuant to 28 U.S.C. § 1782 to Obtain Discovery for

 8   Use in Foreign Proceedings (Case No.: 3:18-mc-80132-JSC). I agree to comply with and to be

 9   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that

10   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

11   solemnly promise that I will not disclose in any manner any information or item that is subject to

12   this Stipulated Protective Order to any person or entity except in strict compliance with the

13   provisions of this Order.

14                   I further agree to submit to the jurisdiction of the United States District Court for

15   the Northern District of California for the purpose of enforcing the terms of this Stipulated

16   Protective Order, even if such enforcement proceedings occur after termination of this Action.

17                   I hereby appoint __________________________ [print or type full name] of

18   _______________________________________ [print or type full address and telephone

19   number] as my California agent for service of process in connection with this Action or any

20   proceedings related to enforcement of this Stipulated Protective Order.

21

22   Date:

23   City and State where sworn and signed:

24   Printed name:
25   Signature:
26

27

28

                                                                                                       18
